Citation Nr: 0606697	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-17 023	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Whether the reduction in the rating for elevated fever from 
10 to zero percent, effective September 1, 2002, was 
appropriate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to May 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran testified at a personal hearing at the RO in 
November 2004 before a Veterans Law Judge (VLJ) who has 
subsequently left the Board.  Because the law requires that 
the Judge chairing the hearing participate in making the 
final determination concerning the appeal, 38 U.S.C.A. 
§ 7107(c) (West 2002), the Board wrote the veteran in January 
2006 offering him the opportunity to testify at another 
personal hearing before another VLJ of the Board who will 
ultimately decide the appeal.  The veteran responded later in 
January 2006 that he does indeed want another hearing.  So 
one must be scheduled before adjudicating his claim.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

Schedule the veteran for another Travel 
Board hearing at the earliest 
opportunity.  Notify him of the date, 
time, and location of his hearing.  Put a 
copy of the letter in his claims file.  
If, for whatever reason, he changes his 
mind and decides not to have another 
Travel Board hearing, also document this 
in his file.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

